Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-17 and 19-21 are pending.
3.	Claim 18 is cancelled.

Response to Argument
4.	Regarding Double Patenting rejection, Applicant requested to hold the rejection in abeyance until the pending application is in condition for allowance. Therefore, Examiner maintained the rejection.
5.	Applicant's arguments filed on 03/30/2022 have been fully considered but are moot in view of new ground(s) of rejection.
	Applicant argues that the art on record, Ben-Shaul et al. (US 20020010798 A1) fails to teach the amended limitations of independent claims. However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference to Donovan et al. (US 20160261502 A1) hereinafter referred as Donovan.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  3§
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless —
A patent for a claimed invention may not be obtained, notwithstanding that
the claimed invention is not identically disclosed as set forth in section
102, if the differences between the claimed invention and the prior art are
such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention
was made.

8.	 Claims 1-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpateniable over Ben-Shaul et al. (US 20020010798 A1) hereinafter referred as Ben-Shaul in view of Donovan et al. (US 20160261502 A1) hereinafter referred as Donovan.

Regarding claim 1, Ben-Shaul discloses a system and a method comprising: a server hardware computing device coupled to a network and including (see Fig. 1):
a memory storing a plurality of resource records in association with a domain name ([see paragraph 0350 and 0358] the storage component 126 is a database system that is responsible for storing the edge server directives, maintains CDML instruction files for the edge servers are stored on the origin web server 46 in a special directory…the DNS name server 134 (or the EdgeDNS) is a DNS server that is capable of handling dynamic cache updates from a well-known client...);
wherein a first resource record in the plurality of resource records is stored in the memory in association with an identification of a second server hardware computing device designated as an authoritative domain name system server for the first resource record ([see paragraph 0170/ Table 2] root NS an NS that is authoritative to the top-level domains, where there are authoritative NS's to a top-level domain.  Slave Server also called a secondary server, is an authoritative server that uses zone transfers from the primary master server to retrieve the zone data.  Subdomain Delegation involves assigning responsibility Delegation for some part of the domain to other Authoritative Name Servers.  Delegation is achieved by pointing to the authoritative name servers instead of containing information for the subdomain.  Example: The zone "versedge.com" has a delegated subdomain "test.versedge.com". The zone “versedge.com" contains all the domain names in the DNS subtree starting at "versedge.com". Paragraph [0341] each edge server is configured with a domain name, an IP address or a list of IP addresses termed the boot origin server list);
the second server hardware computing device being operated by a third-party domain name system organization ([paragraph [0036] each edge server is defined at the target site where the edge server resides or from a third-party site);
a processor executing computer-executable instructions within the memory that, when executed, cause the server hardware computing device to: receive, from a client hardware computing device, a domain name system query identifying the domain name ([see paragraph 0364] when a host in the internet needs to resolve a domain name, for example www.versedge.com, it uses a special program called "resolver" that tries to find the appropriate IP mapping for that name.  The resolver generally checks the file "/etc/hosts" for locally mapped host names, and, if unsuccessful, the resolver sends a DNS query to one or more predefined name servers.  The DNS query of a resolver is always a recursive query--it expects to receive a definitive answer);
 transmit, to a secondary authoritative server running on the second server hardware computing device, a first electronic message encoding at least a portion of the domain name system query ([see paragraphs 0170/ Table 2, 0174-0176] an EdgeDNS, automatically directs requests from clients in that sub-network, for some zones in particular domain names in the zone X.regional.znn.com (i.e. electronic message).  The standard existing method in which a local standard DNS server forwards the requests to another local DNS server for requests made for a particular domain name partyzone is termed "zone forwarding" to a particular local edge server… a request is initiated from the client 14 in a first step and the resolution is returned from the client regional DNS server 22);
receive, from the secondary authoritative server, a domain name system query result ([see paragraphs 0170/ Table 2, 0360, 00362 and 0365] DNS name server 134 to provide the original DNS information to a query from the edge server... the request module 142 is responsible for handling QUERY messages.  It extracts relevant entries from the cache according to the query type and query domain name);
store the domain name system query result within a cache stored within the server hardware computing device ([see paragraphs 0170/ Table 2, 0176, 0244] the client regional DNS server 22 forwards a request to the EdgeDNS 38. In this local DNS insertion alternative, the client regional DNS server 22 conducts a periodic write of a regional domain name (a.regional.znn.com) DNS resolution with a binding to a local edge server IP address...the writing is done into the resolution cache of the EdgeDNS 38); and 
transmit, to the client hardware computing device, a response message based upon the domain name system query result and a second resource record from the plurality of resource records ([see paragraphs 0170/ Table2, 0174-0176] a request is initiated from the client 14 in a first step and the resolution is returned from the client regional DNS server 22).
Ben-Shaul  discloses generate, from the client hardware computing device,  electronic message encoding a portion of the domain name system query ([0138]-[0139], [0170]- [0176] and Table 2]);  transmit, to a secondary authoritative server running on the second server hardware computing device, at least one electronic message encoding at least  one portion of the domain name system query ([see paragraphs 0170/ Table 2, 0174-0176] as recited in claim one above.
Ben-Shaul  may not explicitly disclose plurality of electronic messages  and encoding a plurality of portions of the domain name system query; wherein the domain name system query result comprises a plurality of authoritative domain  name system service providers associated with the plurality of electronic messages encoding the plurality of portions of the domain name system query; wherein the domain name system result comprises a plurality of authoritative data records associated with the domain name system query.
However, Donovan discloses plurality of electronic messages  and encoding a plurality of portions of the domain name system query (see para.[0020] any Web server 108, 110, 112 contains, in addition to the files the Web server can serve, an HTTP daemon, a program that is designed to wait for HTTP requests and handle the HTTP requests when the HTTP requests arrive. A personal computer Web browser program, such as Microsoft′ Internet Explorer, is an HTTP client program (e.g., a program that runs on the client 102, 104, 106), sending requests to Web servers 108, 110, 112. When the browser user enters file requests by either “opening” a Web file (e.g., typing in a Uniform Resource Locator or URL) or clicking on a hypertext link, the browser builds an HTTP request and sends the HTTP request to the Web server 108, 110, 112 indicated by the URL. The HTTP daemon in the destination server 108, 110, 112 receives the request and, after any necessary processing, returns the requested file to the client 102, 104, 106. [0053]  root servers are at well-known IP addresses. Root servers know the addresses of the top-level domains (e.g., .edu, .com, .biz, .mil, etc.). The “top-level” domains know the address of the authoritative servers within that domain. The authoritative DNS server for .com knows where the authoritative server is for IBM.com, for example. For example, the IBM authoritative server (e.g., NS1.IBM.com) knows the IP address of www.IBM.com. If a recursive DNS server does not know the address of a domain, the recursive DNS server will look the address of the domain up by traversing a tree until the recursive DNS server finds the IP address. [0065] FIG. 3 shows client queries being generated by and sent from a client (e.g., the client 102) to a recursive DNS server (e.g., the recursive DNS server 202). The recursive DNS server may forward the client queries to an authoritative DNS server.(e.g., the authoritative DNS server 204).  [0066] Administrators of a local network (e.g., the sub-network 200) control the local authoritative DNS servers (e.g., the authoritative DNS servers 204) and associated content. Authoritative DNS servers respond to queries both from the local network and from the Internet, outside the local network);
wherein the domain name system query result comprises a plurality of authoritative domain Page 2 of 13Serial No.: 16/900,244Attorney Docket No.: 173560-018502/CON name system service providers associated with the plurality of electronic messages encoding the plurality of portions of the domain name system query (see para. [0048]…  Authoritative DNS servers for a website may be provided by web hosting companies or specialist DNS hosting companies. Associated with every domain (e.g., IBM.com) are authoritative DNS servers. Generally, R-DNS servers forward requests for translations to one or more A-DNS servers when the R-DNS servers do not already have the translation validly cached. In order to find an A-DNS server that has the requisite translation, the R-DNS server refers to known root servers and top-level domains (TLD) that refer to the appropriate A-DNS server (e.g., .mil, .com, .edu). [0066] Administrators of a local network (e.g., the sub-network 200) control the local authoritative DNS servers (e.g., the authoritative DNS servers 204) and associated content. Authoritative DNS servers respond to queries both from the local network and from the Internet, outside the local network. [0070]-[0072]  Any client query sent to the recursive DNS server may cause the recursive DNS server to generate a plurality of queries for the authoritative DNS server. Although FIG. 2 shows the recursive DNS server generating and sending two queries based on the query received from the client, the recursive DNS server may generate any number of queries for the authoritative DNS server. For example, the recursive DNS server may generate multiple queries, e.g. up to 12, to one or more authoritative DNS servers based on the receipt of the query from the client… the flow optimizer (e.g., the processor) determines, for each intercepted query, whether the intercepted query is transmitted from one of the at least one source and to one of the at least one intended destination or is transmitted from one of the at least one intended destination to one of the at least one source. For example, the processor determines whether the intercepted query is transmitted from, for example, the recursive DNS server to, for example, the authoritative DNS server (e.g., for the domain victim.com), or vice versa. The processor may inspect each packet of the plurality of packets to determine, for example, the source and/or the intended destination of the packet);
wherein the domain name system result comprises a plurality of authoritative data records associated with the domain name system query (see para. [0048] The Domain Name Service (“DNS”) is the way that Internet domain names are located and translated into IP addresses. The DNS infrastructure is a distributed translation system of address translators with a primary function of translating domain names into IP addresses and vice versa. These address translators, also referred to as DNS servers, may include Recursive DNS servers (“R-DNS” servers) and Authoritative DNS Servers (“A-DNS” servers), described in more detail below. R-DNS servers are the part of the DNS infrastructure that provides the required information to web clients (e.g., forward requests). R-DNS Servers may be managed by ISPs or the organizations that own the domain from which the connection is being made—a company, for example, although there are some popular public recursive DNS servers run by big corporations like Google and other organizations. A-DNS servers “know” and are the authority for the mapping of URL to IP for a domain or a portion of a domain. A-DNS servers are the source of the information that the recursive DNS servers send to web clients like browsers. Authoritative DNS servers for a website may be provided by web hosting companies or specialist DNS hosting companies. Associated with every domain (e.g., IBM.com) are authoritative DNS servers. Generally, R-DNS servers forward requests for translations to one or more A-DNS servers when the R-DNS servers do not already have the translation validly cached. In order to find an A-DNS server that has the requisite translation, the R-DNS server refers to known root servers and top-level domains (TLD) that refer to the appropriate A-DNS server (e.g., .mil, .com, .edu). [0070] Any client query sent to the recursive DNS server may cause the recursive DNS server to generate a plurality of queries for the authoritative DNS server. Although FIG. 2 shows the recursive DNS server generating and sending two queries based on the query received from the client, the recursive DNS server may generate any number of queries for the authoritative DNS server. For example, the recursive DNS server may generate multiple queries, e.g. up to 12, to one or more authoritative DNS servers based on the receipt of the query from the client. [0057] the recursive DNS server 202 locates and retrieves DNS records from one or more authoritative DNS servers (e.g., the authoritative DNS server 204) on behalf of the client 102. The recursive DNS server 202 may respond to requests from client 102 over the sub-network 200. In response to the request, the recursive DNS server 202 provides DNS records  content to the client 102).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Ben-Shaul  and include plurality of electronic messages  and encoding a plurality of portions of the domain name system query; wherein the domain name system query result comprises a plurality of authoritative domain  name system service providers associated with the plurality of electronic messages encoding the plurality of portions of the domain name system query; wherein the domain name system result comprises a plurality of authoritative data records associated with the domain name system query using the teaching of Donovan. The motivation for doing so would have been in order to allow for early and reliable packet interception and provide some measure of reliability in determining the destination and/or origination of a particular packet.

  Regarding claim 2,  claim 1 is incorporated and  Ben-Shaul further discloses wherein the processor is further configured to execute instructions for implementing an application programming interface configured to: generate the domain name system query; transmit the  electronic message to the secondary authoritative server; and receive the domain name system query result ([see paragraphs 0170/Table 2 and  0174-0177]).
Ben-Shaul may not explicitly disclose plurality of ecteronic messages (see para. [0020], [0053] and [0066]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Ben-Shaul  and include plurality of electronic messages using the teaching of Donovan. The motivation for doing so would have been in order to allow for early and reliable packet interception and provide some measure of reliability in determining the destination and/or origination of a particular packet.

Regarding claim 3, claim 2 is incorporated and Ben-Shaul further discloses wherein the application programming interface is configured to generate and transmit the domain name system query to the secondary authoritative server, the secondary authoritative server returning at least one value responding to the domain name system query ([see paragraphs 0170/ Table 2, 0174-0177]).

Regarding claim 4, claim 3 is incorporated and Ben-Shaul further discloses the DNS query result is cached within the cache of the DNS server computer in association with a time to live; and the DNS server responds to any subsequent request until the time to live expires ([see paragraph 0176, 0362, 0373 and 0375]).

Regarding claim 5, claim 4 is incorporated and Ben-Shaul further discloses the domain name system server is operated by an owner of a domain name system; and the owner of the domain name system delegates at least one record type within the domain name system to a secondary domain name system authority ([see paragraphs 0170/ Table 2 0035 and 0037]).

Regarding claim 6, claim 1 is incorporated and Ben-Shaul further discloses the domain name system query identifies the domain name and a record type; and the first resource record is identified within the memory according to the domain name and the record type ([see paragraphs  0350, 0360 and 0475]).

Regarding claim 7, Ben-Shaul discloses a method, comprising: 
receiving, from a client hardware computing device, a domain name system query identifying a domain name([see paragraph 0364]); 
 accessing, using the domain name, a plurality of resource records stored in a memory, wherein a first resource record in the plurality of resource records is stored in the memory in association with an Internet Protocol (IP) address of the first resource record and an identification of a second server hardware computing device designated as an authoritative domain name system server for the first resource record, the second server hardware computing device being operated by a third party domain name system organization ([see paragraphs 0170/ Table 2, 0174-0177]); 
Page 4 of 13Serial No.: 16/900,244Attorney Docket No.: 173560-018502/CONtransmitting, to a secondary authoritative server running on the second server hardware computing device, a first electronic message encoding at least a portion of the domain name system query ([see paragraphs 0170/ Table 2, 0174-0176]);
 receiving, from the secondary authoritative server, a domain name system query result([see paragraphs 0170/ Table 2, 0360, 00362 and 0365]);
generate, from the client hardware computing device,  electronic message encoding a portion of the domain name system query ([0138]-[0139], [0170]- [0176] and Table 2]);
 utilizing a record delegation algorithm to select at least one domain name system service provider from a plurality of domain name system service providers and at least one authoritative data record of the plurality of the plurality of resource records (see 2 Table 2,  where Master Server An ultimate source of information about a domain. A primary master is an authoritative server configured to be the source of zone transfer for one or more secondary servers. Name Server The program [i.e. where algorithm is implemented] that stores information about the DNS. Name servers generally have complete information about some part of the DNS, called a zone. The name server is then said to have authority for that zone. Zones usually represent administrative boundaries. A DNS server is authoritative for an external domain name zone provided that the DNS server is defined as such at the root DNS or at another authoritative server for the external domain name zone. Recursion The action a name server performs when it receives a recursive query. In recursion, the NS must reply with the requested data or with an error if data was not found. In order to complete the Recursion, the name server itself can use a recursive query to other name server, or use an Iteration method. Resolver a resolver is the client of the DNS system, who accesses name servers. The resolver is used by local programs. The resolver handles: -Querying a name server -Interpreting a response from the name server -Returning the information to the program that requested it. Resource The data associated with domain names is contained in Record Resource Records (RR's) . Records are divided into classes. The internet class (IN) is the most popular and default class. Within a class, records come in several types, which correspond to the different varieties of data that may be stored in the domain name space. (Example: Address, Mail exchange (MX), Canonical name (CNAME)) RFC Request For Comments. The Internet Request For Comments (or RFC) documents are the written definitions of the protocols and policies of the Internet. Root NS An NS that is authoritative to the top-level domains, or knows where there are authoritative NS's to a top-level domain. Slave Server A slave server, also called a secondary server, is an authoritative server that uses zone transfers from the primary master server to retrieve the zone data, or optionally from a cache. Subdomain Subdomain Delegation involves assigning responsibility Delegation for some part of the domain to other Authoritative Name Servers. Delegation is achieved by pointing to the authoritative name servers instead of containing information for the subdomain. Zone A zone contains all the domain names and data of a domain, except for domain names and data in delegated subdomains of that domain. If a subdomain of the domain is not the subject of delegation, however, the zone contains the domain names and data in the subdomain. Example: The zone "versedge.com" has a delegated subdomain "test.versedge.com". The zone "versedge.com" contains all the domain names in the DNS subtree starting at "versedge.com", except for all the domain names that belong to the subdomain "test.versedge.com"; 
wherein the record delegation algorithm provides the at least one domain name system service provide control over the at least one authoritative data record associated with the domain name system query (see 2 Table 2,  where Master Server An ultimate source of information about a domain. A primary master is an authoritative server configured to be the source of zone transfer for one or more secondary servers. Name Server The program [i.e. where algorithm is implemented] that stores information about the DNS. Name servers generally have complete information about some part of the DNS, called a zone. The name server is then said to have authority for that zone. Zones usually represent administrative boundaries. A DNS server is authoritative for an external domain name zone provided that the DNS server is defined as such at the root DNS or at another authoritative server for the external domain name zone. Recursion The action a name server performs when it receives a recursive query. In recursion, the NS must reply with the requested data or with an error if data was not found. In order to complete the Recursion, the name server itself can use a recursive query to other name server, or use an Iteration method. Resolver a resolver is the client of the DNS system, who accesses name servers. The resolver is used by local programs. The resolver handles: -Querying a name server -Interpreting a response from the name server -Returning the information to the program that requested it. Resource The data associated with domain names is contained in Record Resource Records (RR's) . Records are divided into classes. The internet class (IN) is the most popular and default class. Within a class, records come in several types, which correspond to the different varieties of data that may be stored in the domain name space. (Example: Address, Mail exchange (MX), Canonical name (CNAME)) RFC Request For Comments. The Internet Request For Comments (or RFC) documents are the written definitions of the protocols and policies of the Internet. Root NS An NS that is authoritative to the top-level domains, or knows where there are authoritative NS's to a top-level domain. Slave Server A slave server, also called a secondary server, is an authoritative server that uses zone transfers from the primary master server to retrieve the zone data, or optionally from a cache. Subdomain Subdomain Delegation involves assigning responsibility Delegation for some part of the domain to other Authoritative Name Servers. Delegation is achieved by pointing to the authoritative name servers instead of containing information for the subdomain. Zone A zone contains all the domain names and data of a domain, except for domain names and data in delegated subdomains of that domain. If a subdomain of the domain is not the subject of delegation, however, the zone contains the domain names and data in the subdomain. Example: The zone "versedge.com" has a delegated subdomain "test.versedge.com". The zone "versedge.com" contains all the domain names in the DNS subtree starting at "versedge.com", except for all the domain names that belong to the subdomain "test.versedge.com".  [0174] The local DNS mechanism can be realized using any of the following alternatives. All of them require an authoritative DNS for both the znn.com and regional.znn.com zones under the control of the content provider, which owns the origin site. The authoritative DNS server is the one that serves the origin site including the domain znn.com.), 
storing a selected domain name service provider and a selected authoritative data record associated with the domain name system query result within a cache stored within a server hardware computing device([see paragraphs 0170/ Table 2, 0176, 0244] the client regional DNS server 22 forwards a request to the EdgeDNS 38. In this local DNS insertion alternative, the client regional DNS server 22 conducts a periodic write of a regional domain name (a.regional.znn.com) DNS resolution with a binding to a local edge server IP address...the writing is done into the resolution cache of the EdgeDNS 38. [0142] The invention provides a method of domain name resolution, comprising the steps of receiving a DNS address resolution request via a data network from a client for a name within an external domain name zone in a regional DNS server that is non-authoritative for the external domain name zone, wherein an authoritative DNS server is accessible in the data network by the regional DNS server, and the name is resolvable in the authoritative DNS server to effect a first resolution thereof. The authoritative DNS server is linked to a root DNS server in the data network. The method further comprises the steps of forwarding the DNS address resolution request from the regional DNS server to an Edge DNS server via the data network, and instructing an edge server in the data network to periodically write a regional domain name DNS resolution into a resolution cache of the Edge DNS server.  [0370] The forwarding command is performed only when the data is not found in the local cache of the client regional DNS server 22, so when there is a failure of the edge name server 148 and the original data is fetched from the authoritative DNS server 26, the time-to-live of the data may be relatively long); and
 transmitting, to the client hardware computing device, a response message based upon the domain name system query result and a second resource record from the plurality of resource records([see paragraphs 0170/ Table2, 0174-0176] a request is initiated from the client 14 in a first step and the resolution is returned from the client regional DNS server 22).
Ben-Shaul  discloses generate, from the client hardware computing device,  electronic message encoding a portion of the domain name system query ([0138]-[0139], [0170]- [0176] and Table 2]) as disclosed in claim 7 above .
Ben-Shaul  may not explicitly disclose plurality of electronic messages  and encoding a plurality of portions of the domain name system query.
However, Donovan discloses plurality of electronic messages  and encoding a plurality of portions of the domain name system query (see para.[0020] any Web server 108, 110, 112 contains, in addition to the files the Web server can serve, an HTTP daemon, a program that is designed to wait for HTTP requests and handle the HTTP requests when the HTTP requests arrive. A personal computer Web browser program, such as Microsoft′ Internet Explorer, is an HTTP client program (e.g., a program that runs on the client 102, 104, 106), sending requests to Web servers 108, 110, 112. When the browser user enters file requests by either “opening” a Web file (e.g., typing in a Uniform Resource Locator or URL) or clicking on a hypertext link, the browser builds an HTTP request and sends the HTTP request to the Web server 108, 110, 112 indicated by the URL. The HTTP daemon in the destination server 108, 110, 112 receives the request and, after any necessary processing, returns the requested file to the client 102, 104, 106. [0053]  root servers are at well-known IP addresses. Root servers know the addresses of the top-level domains (e.g., .edu, .com, .biz, .mil, etc.). The “top-level” domains know the address of the authoritative servers within that domain. The authoritative DNS server for .com knows where the authoritative server is for IBM.com, for example. For example, the IBM authoritative server (e.g., NS1.IBM.com) knows the IP address of www.IBM.com. If a recursive DNS server does not know the address of a domain, the recursive DNS server will look the address of the domain up by traversing a tree until the recursive DNS server finds the IP address. [0065] FIG. 3 shows client queries being generated by and sent from a client (e.g., the client 102) to a recursive DNS server (e.g., the recursive DNS server 202). The recursive DNS server may forward the client queries to an authoritative DNS server.(e.g., the authoritative DNS server 204).  [0066] Administrators of a local network (e.g., the sub-network 200) control the local authoritative DNS servers (e.g., the authoritative DNS servers 204) and associated content. Authoritative DNS servers respond to queries both from the local network and from the Internet, outside the local network).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Ben-Shaul  and include plurality of electronic messages  and encoding a plurality of portions of the domain name system query using the teaching of Donovan. The motivation for doing so would have been in order to allow for early and reliable packet interception and provide some measure of reliability in determining the destination and/or origination of a particular packet.

  Regarding claim 8,  claim 7 is incorporated Ben-Shaul further discloses generate the domain name system query; transmit the  electronic message to the secondary authoritative server; and receive the domain name system query result ([see paragraphs 0170/Table 2 and  0174-0177]).

Regarding claim 9, claim 8 is incorporated.  Claim 9 corresponds to claim 3 and is therefore rejected for similar reasoning.
Regarding claim 10, claim 9 is incorporated.  Claim 10 corresponds to claim 4 and is therefore rejected for similar reasoning.
Regarding claim 11, claim 10 is incorporated.  Claim 11 corresponds to claim 5 and is therefore rejected for similar reasoning.
Regarding claim 12, claim 7 is incorporated.  Claim 12 corresponds to claim 6 and is therefore rejected for similar reasoning.

Regarding claim 13, Ben-Shaul discloses a method, comprising:
receiving from a client device, by a server hardware computing device, an electronic message encoding a request to delegate at least one resource record for a domain name from a first domain name system organization operating the server hardware computing device, to a second domain name system organization ([see paragraphs 0170/ Table 2, 0176-00177]);
storing, by the server hardware computing device, in association in a
database, the resource record, and an IP address associated in the database with the resource record and a second server hardware computing device operated by the second domain name system organization ([see paragraph [0036, 0170/Table2, 0341 and 0350]);
receiving, by the server hardware computing device, from a second client hardware computing device, a domain name system request ([see paragraphs 0215-0217 and Fig. 8]); 
accessing, by the server hardware computing device, within the database, at least one domain name system record comprising the resource record designating a secondary authoritative server running on a second server hardware computing device ([see paragraphs 0170/ Table 2, 0174-0177]); 
transmitting, to the secondary authoritative server, a second electronic message encoding a domain name system query according to the resource record ([see paragraphs 0170/ Table 2, 0174-0177]);
receiving, by the server hardware computing device, from the secondary authoritative server, a domain name system query result[see paragraphs 0170/ Table 2, 0360, 00362 and 0365]); and 
transmitting, by the server hardware computing device, to the second client hardware computing device, the domain name system query result ([see paragraphs 0170/ Table 2, 0174-0176).
Ben-Shaul  may not explicitly disclose plurality of electronic messages  and encoding a plurality of portions of the domain name system query; wherein the domain name system query result comprises a plurality of authoritative domain  name system service providers associated with the plurality of electronic messages encoding the plurality of portions of the domain name system query; wherein the domain name system result comprises a plurality of authoritative data records associated with the domain name system query.
However, Donovan discloses plurality of electronic messages  and encoding a plurality of portions of the domain name system query (see para.[0020] any Web server 108, 110, 112 contains, in addition to the files the Web server can serve, an HTTP daemon, a program that is designed to wait for HTTP requests and handle the HTTP requests when the HTTP requests arrive. A personal computer Web browser program, such as Microsoft′ Internet Explorer, is an HTTP client program (e.g., a program that runs on the client 102, 104, 106), sending requests to Web servers 108, 110, 112. When the browser user enters file requests by either “opening” a Web file (e.g., typing in a Uniform Resource Locator or URL) or clicking on a hypertext link, the browser builds an HTTP request and sends the HTTP request to the Web server 108, 110, 112 indicated by the URL. The HTTP daemon in the destination server 108, 110, 112 receives the request and, after any necessary processing, returns the requested file to the client 102, 104, 106. [0053]  root servers are at well-known IP addresses. Root servers know the addresses of the top-level domains (e.g., .edu, .com, .biz, .mil, etc.). The “top-level” domains know the address of the authoritative servers within that domain. The authoritative DNS server for .com knows where the authoritative server is for IBM.com, for example. For example, the IBM authoritative server (e.g., NS1.IBM.com) knows the IP address of www.IBM.com. If a recursive DNS server does not know the address of a domain, the recursive DNS server will look the address of the domain up by traversing a tree until the recursive DNS server finds the IP address. [0065] FIG. 3 shows client queries being generated by and sent from a client (e.g., the client 102) to a recursive DNS server (e.g., the recursive DNS server 202). The recursive DNS server may forward the client queries to an authoritative DNS server.(e.g., the authoritative DNS server 204).  [0066] Administrators of a local network (e.g., the sub-network 200) control the local authoritative DNS servers (e.g., the authoritative DNS servers 204) and associated content. Authoritative DNS servers respond to queries both from the local network and from the Internet, outside the local network);
wherein the domain name system query result comprises a plurality of authoritative domain Page 2 of 13Serial No.: 16/900,244Attorney Docket No.: 173560-018502/CON name system service providers associated with the plurality of electronic messages encoding the plurality of portions of the domain name system query (see para. [0048]…  Authoritative DNS servers for a website may be provided by web hosting companies or specialist DNS hosting companies. Associated with every domain (e.g., IBM.com) are authoritative DNS servers. Generally, R-DNS servers forward requests for translations to one or more A-DNS servers when the R-DNS servers do not already have the translation validly cached. In order to find an A-DNS server that has the requisite translation, the R-DNS server refers to known root servers and top-level domains (TLD) that refer to the appropriate A-DNS server (e.g., .mil, .com, .edu). [0066] Administrators of a local network (e.g., the sub-network 200) control the local authoritative DNS servers (e.g., the authoritative DNS servers 204) and associated content. Authoritative DNS servers respond to queries both from the local network and from the Internet, outside the local network. [0070]-[0072]  Any client query sent to the recursive DNS server may cause the recursive DNS server to generate a plurality of queries for the authoritative DNS server. Although FIG. 2 shows the recursive DNS server generating and sending two queries based on the query received from the client, the recursive DNS server may generate any number of queries for the authoritative DNS server. For example, the recursive DNS server may generate multiple queries, e.g. up to 12, to one or more authoritative DNS servers based on the receipt of the query from the client… the flow optimizer (e.g., the processor) determines, for each intercepted query, whether the intercepted query is transmitted from one of the at least one source and to one of the at least one intended destination or is transmitted from one of the at least one intended destination to one of the at least one source. For example, the processor determines whether the intercepted query is transmitted from, for example, the recursive DNS server to, for example, the authoritative DNS server (e.g., for the domain victim.com), or vice versa. The processor may inspect each packet of the plurality of packets to determine, for example, the source and/or the intended destination of the packet);
wherein the domain name system result comprises a plurality of authoritative data records associated with the domain name system query (see para. [0048] The Domain Name Service (“DNS”) is the way that Internet domain names are located and translated into IP addresses. The DNS infrastructure is a distributed translation system of address translators with a primary function of translating domain names into IP addresses and vice versa. These address translators, also referred to as DNS servers, may include Recursive DNS servers (“R-DNS” servers) and Authoritative DNS Servers (“A-DNS” servers), described in more detail below. R-DNS servers are the part of the DNS infrastructure that provides the required information to web clients (e.g., forward requests). R-DNS Servers may be managed by ISPs or the organizations that own the domain from which the connection is being made—a company, for example, although there are some popular public recursive DNS servers run by big corporations like Google and other organizations. A-DNS servers “know” and are the authority for the mapping of URL to IP for a domain or a portion of a domain. A-DNS servers are the source of the information that the recursive DNS servers send to web clients like browsers. Authoritative DNS servers for a website may be provided by web hosting companies or specialist DNS hosting companies. Associated with every domain (e.g., IBM.com) are authoritative DNS servers. Generally, R-DNS servers forward requests for translations to one or more A-DNS servers when the R-DNS servers do not already have the translation validly cached. In order to find an A-DNS server that has the requisite translation, the R-DNS server refers to known root servers and top-level domains (TLD) that refer to the appropriate A-DNS server (e.g., .mil, .com, .edu). [0070] Any client query sent to the recursive DNS server may cause the recursive DNS server to generate a plurality of queries for the authoritative DNS server. Although FIG. 2 shows the recursive DNS server generating and sending two queries based on the query received from the client, the recursive DNS server may generate any number of queries for the authoritative DNS server. For example, the recursive DNS server may generate multiple queries, e.g. up to 12, to one or more authoritative DNS servers based on the receipt of the query from the client. [0057] the recursive DNS server 202 locates and retrieves DNS records from one or more authoritative DNS servers (e.g., the authoritative DNS server 204) on behalf of the client 102. The recursive DNS server 202 may respond to requests from client 102 over the sub-network 200. In response to the request, the recursive DNS server 202 provides DNS records  content to the client 102).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Ben-Shaul  and include plurality of electronic messages  and encoding a plurality of portions of the domain name system query; wherein the domain name system query result comprises a plurality of authoritative domain  name system service providers associated with the plurality of electronic messages encoding the plurality of portions of the domain name system query; wherein the domain name system result comprises a plurality of authoritative data records associated with the domain name system query using the teaching of Donovan. The motivation for doing so would have been in order to allow for early and reliable packet interception and provide some measure of reliability in determining the destination and/or origination of a particular packet.

Regarding claim 14, claim 13 is incorporated.  Claim 14 corresponds to claim 8 and is therefore rejected for similar reasoning.
Regarding claim 15, claim 14 is incorporated.  Claim 15 corresponds to claim 3 and is therefore rejected for similar reasoning.
Regarding claim 16, claim 15 is incorporated.  Claim 16 corresponds to claim 4 and is therefore rejected for similar reasoning.
Regarding claim 17, claim 16 is incorporated.  Claim 17 corresponds to claim 5 and is therefore rejected for similar reasoning.

Regarding independent claim 19, the claim corresponds to independent claim 1 and is therefore rejected for similar reasoning.  Ben-Shaul further discloses a system comprising: a non-transient computer memory, storing software instructions; at least one processor of a first computing device associated with a user; wherein, when the at least one processor executes the software instructions (see para. [072] [0371] Figs. 1 and 6])

Regarding claim 20,  Ben-Shaul in view of Donavan discloses claim 19 as recited above. Ben-Shaul further discloses selecting at least one domain name system service provider from the plurality of domain name system service providers and at least one authoritative data record of the plurality of authoritative data records based on a utilization of a record delegation algorithm  (see 2 Table 2).

Regarding claim 21,  Ben-Shaul in view of Donavan discloses claim 20 as recited above. Ben-Shaul further discloses wherein the record delegation algorithm provides the at least one domain name system service provide control over the at least one authoritative data record associated with the domain name system query (see 2 Table 2). 


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                 

/JONATHAN A BUI/Primary Examiner, Art Unit 2448